 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonroe Tube Company, Inc. and Local 445,Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. Cases2-CA-13128 and 2-RC-16262September15, 1975PROPOSED DECISION, ORDER, ANDDIRECTION OF SECOND ELECTIONBY MEMBERSFANNING, JENKINS, AND PENELLOOn May 16, 1974, Administrative Law Judge Wal-terH. Maloney, Jr., issued his Decision in this pro-ceeding.' Thereafter, the Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief.On December 10, 1974, the National Labor Rela-tions Board issued an order in this proceeding inwhich it directed that a hearingde novobe held onthe merits of the complaint before a different Admin-istrative Law Judge.Thereafter, the Respondent filed a motion to staythe Board's Order and a motion to quash the com-plaint. The General Counsel filed a motion in oppo-sition to Respondent's motion to quash the com-plaint and a motion for reconsideration. The GeneralCounsel joined the Respondent in requesting a stayof the Board's Order. The Charging Party filed a let-ter in which it joined the motions of the GeneralCounsel. Finally, the Respondent filed a motion inopposition to General Counsel's motion for reconsid-eration.Respondent's position is that the Board shouldquash the complaint and dismiss the charge. TheGeneral Counsel and Charging Party request that theBoard reconsider the case and adopt the Decisionand recommended Order of Administrative LawJudge Maloney.Having duly considered all the motions before itand the positions of all the parties, the Board grantsthe motions to stay its Order of December 10, 1974.The Board notes that all parties, despite their ob-vious differences as to what the resolution of thiscase should be, appear to agree that a hearingde novoshould not be held. Accordingly, to the extent that itsOrder of December 10, 1974, directs that a hearingdenovobe held, the Board vacates the Order.In light of both the Board's previous rejection oftheAdministrative Law Judge's credibility resolu-iComplaintissued on December19, 1973,based on a chargefiled by theUnion on October23, 1973On August16, 1973,the Union filed a petitionseeking an election at Respondent's facility.Thereafter, the Unionwithdrewthat petition on September5, 1973,and filed a petition in Case2-RC-16262on September6, 1973.tions and the positions of the parties as stated to theBoard, we must decide how best to now resolve thiscase in a manner fair and equitable to all the liti-gants.' Having addressed ourselves to this issue, wefind that this case will best be resolved and the pur-poses of the National Labor Relations Act, asamended, best effectuated by the Board's reviewingthis entire proceeding and, based on weight of theevidence in the record before us, rendering an appro-priate decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board, having considered the briefs and ex-ceptions, and the entire record in this case, makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, the answer admits, and wefind that Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6),and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer admits, and wefind that the Union is a labor organization within themeaning of Section 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent operates a small factory which hasabout 50 employees and is engaged in the manufac-ture of metal tubing. In early August 1973, the Unionbegan an organizing drive at Respondent's facility.On August 16, 1973, the Union filed a representationpetition. On September 5, 1973, the Union withdrewthat petition, and filed a new petition on September6, 1973.Case 2-RC-16262:Pursuant to a Stipulation forCertificationUpon Consent Election,3 an electionwas held on October 12, 1973, at Respondent's facili-2No party tothis case has made a claim that the hearingitselfwas con-ducted in other than ajudicious manner. Since eachparty had fullopportu-nity topresent its case and make its arguments,we conclude that we canmake a proper decision in this case based on the record before us.J Thestipulated unit wasdescribedas follows- All full-time and regularpart-timeproductionand maintenance employees of the Employer at itsplant at Route 208, Monroe,New York,excluding office clerical employees,foremen,professionalemployees,guards, watchmen,and supervisors as de-finedin the Act220 NLRB No. 48 MONROE TUBECOMPANY303ty,and the tally of ballots showed 15 for, and 22against, Petitioner,with 7 challenged ballots. Thecomplaint alleged that Respondent violated Section8(a)(1) in that it (1) in late August 1973, through itssupervisors, Verbert and Romer, encouraged and as-sisted employees to withdraw authorization cards;(2) in late August 1973, through its supervisors, Ver-bert and Romer, interrogated employees concerningtheir union activities and sentiments; (3) in early Oc-tober 1973, through President Grout and SupervisorHegedus, threatened to close the plant if the Unionwon the election.General Counsel also alleged thatthe Union represented a majority of the employees inthe appropriate unit on all material dates and re-quested that a bargaining order issue as part of theremedy.Since some of the allegations involve alleged mis-conduct by Verbert, we must first examine GeneralCounsel's contention, opposed by Respondent, thatVerbert is a supervisor within the meaning of theAct. It is not disputed that Grout, Romer, and Hege-dus are supervisors within the meaning ofthe Act.B. The Supervisory Status of VerbertPlant Superintendent Monks testified that Verbert,as "night foreman," is"responsible for 8 people" i.e.,the night shift). Frequently during the night shift, noone higher in rank than Verbert is present. Verbertallocateswork to employees and, according toMonks' estimates,spends no more than 50 percent ofhis time doing the physical work that the other em-ployees do. As to the employees' work, Verbert is to"keep a check on it," and he can move people fromone job to another if necessary.Verbert is salaried(earning 30 percent more than other night-shift em-ployees),but the 8 other night-shift employees arehourly. Various night-shift employees, including No-wak and Willard, testified that Verbert was their su-pervisor. Based on the above, we find that Verbert isa supervisor within the meaning ofthe Act.C. Encouraging and AssistingEmployees ToWithdrawAuthorization CardsEmployee Nowak testified that Verbert asked himto signa form in which he would request the Unionto return his authorization card. Nowak testified thatVerbert "made it clear he wanted me to sign." No-wak told Verbert that he wished to draft his ownletter.Nowak eventually did sign the form presentedhim by Verbert, but he asked Verbert not to turn it into the office.Later,however, Plant Manager Romercameback to Nowak with the form and asked No-wak to fill in the Company's name. Nowak toldRomer that he wished to draft his own letter, and herefused to fill in the form with the Company's name.Nowak testified that Romer became flustered andthen left. Nowak never sent a letter requesting the re-turn of his authorization card.Employee Willard testified Verbert "was trying toget me to getit [the authorization card] back ...."At Verbert's request,Willard signed the form letterrequesting the return of his card. Willard testifiedthat Verbert had asked him a coupleof times to signthe form letter.Employee Rosenstock testified that Verbert askedhim if he wanted to get his card back and told himthat he would give him the Union's address. Rosen-stock wrote his own letter, gave it to Verbert, andlater received a copy from the Respondent.Employee Sinsabaugh testified that Romer gavehim the address of the Union so he could request thereturn of his card. Also, Romer gave Sinsabaugh abatch of slips with the Union's address and told himto give the slips to anyone interested in getting hiscard back.The testimony of the various employees is uncon-tradicted.Respondent called neither Verbert norRomer to testify, and the failure of Respondent tocall them gives rise to a presumption that their testi-mony would have been unfavorable to Respondent.Accordingly, we find that Respondent did encourageand assist employees to withdraw authorization cardsin violation of Section 8(a)(1) of the Act.D. Interrogating Employees Concerning Their UnionActivities and Union SentimentsEmployee Willard testified that Verbert, in addi-tion to urging him to seek the return of his authoriza-tion card, questioned him as to what other employeeshad signed cards.Employee Rosenstock testified that Verbert askedhim whether or not he signed an authorization card.The above testimony is uncontradicted, as Re-spondent called neither Verbert nor Romer to testifyas to this issue.We conclude that Respondent, inviolation of Section 8(a)(1), interrogated employeesconcerning their union activities and union senti-ments.E. Alleged Threats To Close the PlantThe issue here is whether or not Respondent'spresident,Grout, or Respondent's production engi-neer, Hegedus, made threats to close the plant if theUnion won the election. Three incidents are dis-cussed below:1.Grout's speech to day-shift employees 304DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Grout's speech to night-shift employees3.Hegedus' conversation with two other employ-eesThe election was held on October 12, 1973. Groutspoke to massed assemblies of employees on October10, 1973 (the night shift), and October 11, 1973 (theday shift).At both meetings, Monks first explained votingprocedures to employees and then Grout addressedthem. Grout did not speak from a prepared text butdid glance at notes he had prepared.Grout admittedly was making his final pitch to en-courage his employees to reject the Union. He toldthem that it was quite difficult for Respondent tocompete with other companies, that Respondent hadextra costs, primarily freight and transportationcosts,which were a result of its geographical loca-tion.Grout further explained that 2 years earlier hehad negotiated about selling Monroe Tube but hadeventually rejected the offer and decided to keep theCompany in Monroe.He told the employees that it would cost themabout $600 in union dues over a 3-year contract peri-od, and that having a union did not guarantee them aunion pension plan, a union medical plan, or in-creased wages.While Grout admittedly discussed the above-men-tioned topics, there is dispute over whether or not,near the end of the speech, he threatened to close theplant if the Union won the election.1.The day-shift speechEmployee Cochran testified that Grout told em-ployees that he had several offers to buy the Compa-ny and move it out of the area.According to Co-chran,Grout stated that he wanted to keep theCompany in Monroe but, "however,I leave it to yourimagination what would happen if the Union wasvoted in."Employee Cordero testified that Grout told em-ployees he could have sold the plant to businessmenwho would have moved the Company elsewhere.Grout mentioned MonroeTube's lack of modernequipment and high transportation costs and toldemployees,"Ican sell this place come Mondaymorning."Cordero also testified that, either during aspeech or in company literature,Grout "said he willbargain fairly,something like that."Cordero testifiedthat he did not recall Grout saying"anything aboutimagination."Employee Olin testified that Grout told employeeshe could have sold the plant 2 years ago.Olin testi-fied that Grout told employees that "no matter whichway the union goes,come Monday morning if hewants he could put a lock on the door."Employee Hotaling testified that Grout said some-thing about the sale of the Company and his hightransportation costs.Hotaling testified that Groutsaid he wanted to keep the plant in Monroe but thathe could do as he chose to do.After the speech, Ho-taling sought out Grout and asked him if his speechmeant he would close the plant if the Union won theelection.Grout toldHotaling,"no, that's not what Imean at all."EmployeesLyons, Ulatoski,and Wagner testifiedthat they did not remember Grout saying anythingabout closing the doors of the plant or anythingabout "imagination."However,these three witnessesall indicated that they did not have a clear memoryof Grout's speech.Grout admitted discussing a past offerto buy theCompany,high transportation costs, and the cost ofunion dues.Grout denied making any threat to closethe plant and denied saying anything about leaving ittoemployees' imaginationwhatmight happen.Grout testified that he emphasized to employees thatdespite his opposition to the Union he would bargainin good faith if the employees chose the Union.2.The night-shift speechEmployee Mendoza testified that Grout told em-ployees that he had high transportation costs andfound it difficult to compete with companies locatedin the Midwest. Mendoza testified that Grout statedthat he would like to keep the Company in Monroebut if the Union came in he would have"to close thedoors."Employee Nowak testified that Grout told em-ployees that his transportation costs were high andthat he had had offers to buy the Company. In re-sponse to a question about what,if anything, Groutsaid might happen to the Company after the election,Nowak answered, "only the fact that it might bemoved."Employee Willard testified that Groutsaid some-thing about selling the plant but also said that hewanted to keep it in Monroe.Willard testified that hedid not remember Grout saying he would close thedoors if the Union came in. Employee Rosenstocktestified that Grout discussed his high transportationcosts and how Midwest companies did not have thesame costs.Rosenstock testified that Grout told em-ployees that he had opportunities to sell the Compa-ny but he did not want tosell.Rosenstock testifiedthat Grout did not say he would close the doors if theUnion got in.Grout testified his speeches to the night shift andthe day shift were about the same.He denied making MONROE TUBECOMPANYany threats to lock the doors or close the plant.Grout testified he told night-shift employees hewould bargain in good faith if the Union won.3.Hegedus' conversationEmployee Mendoza testified that Hegedus had al-waysbeena friendly person and that they (Mendozaand Vittum) were kidding him that the Union would.win the election. Then, according to Mendoza, Hege-dus said, "I got to tell you if the Union wins thosedoors will be closed the next day. So, you will win thefight but lose the battle."Employee Vittum testified that he and Mendozawere kidding Hegedus about the Union winning theelection.Hegedus replied that the Company couldnot afford raises for the whole plant. Hegedus saidthe Company "can't afford the Union coming in so itwould have to shut the doors if the Union did get in."Production Engineer Hegedus denied telling Men-doza and Vittum that the plant would close if theUnion won the election. Hegedus testified that hetold the employees that any wage increases were"really up to the negotiations." Hegedus told the em-ployees, "I know the Company wouldn't be able topay." Hegedus testified that he told them that the$5-an-hour rate being discussed by the employeeswas "out of the question."IV. CONCLUSIONS AS TO ALLEGED THREATS TO CLOSETHE PLANTWe are confronted with the difficult problem ofweighing and assessing the evidence without the ben-efit of having observed the demeanor of the witness-es.Having carefully examined the record before us,we conclude that General Counsel has not proved bya preponderance of the relevant evidence that Re-spondent threatened to close the plant. As there issharp conflict in the testimony of the various witness-es and as the testimony of General Counsel's witness-esdoes contain certain inconsistencies,we areforced, on the basis of the record, to conclude thatthe weight of the evidence does not preponderate infavor of finding that Respondent threatened to closethe plant. Accordingly, we shall dismiss the allega-tions of the complaint alleging that Respondent,through either Grout or Hegedus, threatened to closethe plant if the Union won the election .4Inasmuch as we have dismissed the allegations of thecomplaints regard-ing plant closure,we need not considerthe Union's majority statusWhilethe 8(a)(1) violations found herein are serious,we conclude that,assumingthe Union'smajoritystatus, the violations are not sufficientlypervasive torequire the issuance of a bargaining order aspart of the remedyV. THE REPRESENTATION CASE305The following objection filed by the Union wasconsolidated for hearing with the complaint case:The Employer interfered, restrained and coercedthe employees in their rights by threats to em-ployees including but not limited to threats toclose the plant made in speeches and literature.Having found herein that Respondent did not threat-en to close the plant, we overrule this objection.However, the question remains as to whether theelection should be set aside on the basis of the 8(a)(1)violations that we have found herein. In accordancewithDawson Metal Products, Inc.,183NLRB 191(1970), we find that matters litigated in a complaintcase which is consolidated with a representation casecan form a basis for setting aside the election eventhough those matters were not raised by the objec-tions.'Here, the conduct found violative of Section8(a)(1), including assisting and encouraging with-drawal of authorization cards, and interrogations asto union activities and sentiments, is conduct whichinterfereswith the exercise of a free and untram-meled choice in an election.Further, although the Board normally looks to thedate of the filing of the petition resulting in the elec-tion to determine the beginning of the critical period,we find that the critical period in this case began onAugust 16, 1973, and extended until the election dateof October 12, 1973. The Union filed its first petitionon August 16, 1973, but later withdrew that petitionon September 5, 1973, and refiled a second petitionon September 6, 1973. Although the exact dates ofthe 8(a)(1) misconduct found herein were not pin-pointed, it is clear that the unlawful conduct tookplace within a week or two after August 16, 1973. Incases like R.Dakin & Company,191NLRB 343(1971), the Board has refused to evaluate conductthat occurred prior to the filing of the petition whichresulted in the election. However, in that case, it issignificant that no petition was on file at the timewhen the alleged misconduct occurred. In this case,where the first petition was filed a short time prior tothe filing of the second petition and a petition was onfile at the time that unlawful conduct took place, wedeem it proper to begin the critical period at the fil-ing of the first petition and to evaluate conduct oc-curring from that date until the election. We find thatRespondent's 8(a)(1) violations occurred during thecritical period and were of a nature as to preclude thelaboratory conditions needed for fair election. Ac-sMember Penello, while agreeingthat the 8(a)(l) violations found hereinwould require setting aside the election had such matters been alleged in theobjections,would not set aside the election based on matters outside thescopeof the objections 306DECISIONSOF NATIONALLABOR RELATIONS BOARDcordingly, we shall set aside the election in Case 2-RC-16262, sever the representation proceeding, andremand it to the Regional Director for appropriateaction.THE REMEDYHaving found that Respondent has engaged in un-fair labor practices, we shall order it to cease anddesist therefrom and take certain affirmative actionthat we find necessary to effectuate the policies ofthe Act.CONCLUSIONS OF LAW1.Respondent is an Employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By encouragingand assistingemployees towithdraw their union authorization cards and by in-terrogating employees concerning their union activi-tiesand union sentiments, the Respondent hereinviolated Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.ORDER6Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent,Monroe Tube Company, Inc., Monroe, New York,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Encouraging and assisting employees to with-draw their union authorization cards and interrogat-ing employees concerning their union sentiments orunionactivities.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Post at its Monroe, New York, facility copiesof the attached notice marked "Appendix." 7 Copiesof said notice, on forms provided by the RegionalDirector for Region 2, after being duly signed byRespondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herein.IT IS FURTHER ORDERED that the Board's Order ofDecember 10, 1974, be, and it hereby is, vacated tothe extent that it directed a hearingde novobe held.IT IS FURTHER ORDERED that the election conductedin Case 2-RC-16262 on October 12, 1973, be, and ithereby is, set aside, and that said case be, and it here-by is, remanded to the Regional Director for Region2 to conduct a new election when he deems the cir-cumstances permit a free choice of a bargaining rep-resentative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]6Any party may, within 20 days from the date hereof, file with the BoardinWashington,D.C., eight copies of a statement setting forth exceptions tothis Proposed Decision, Order, and Direction of Second Election, togetherwith seven copies of a brief in support of said exceptions and, immediatelyupon such filing,serve copies thereof on each of the other parties.In the event no exceptionsare filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes7In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations aoard" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees concern-ing their union sentiments or union activities.WEWILLNOT solicit employees to withdrawtheir union authorization cards and WE WILL NOTassist them in withdrawing their authorizationcards.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights under Section 7 ofthe Act.MONROETUBE COMPANY, INC.